Citation Nr: 0801599	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-16 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left knee disorder, 
including as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Kevin A. Randall, Appellant


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1985 to July 1988.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In November 2004, a hearing was held before the undersigned 
Veterans Law Judge at the Board, in Washington, DC.  A 
transcript is of record.

This case was remanded by the Board in January 2005 for 
additional development and readjudication.  As originally 
developed for appeal, the claim also included service 
connection for degenerative joint disease of the right knee.  
The RO granted that in April 2006, and that issue is no 
longer before us.



FINDINGS OF FACT

A left knee disorder was not present in service, and has not 
been related by competent evidence to the veteran's service-
connected right knee disability.



CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service, nor is it proximately due to, the result of, or 
aggravated by the service-connected right knee disability. 38 
U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.310(a) (2007), 71 Fed. Reg. 
52,744 (Sept. 7, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In response to the veteran's original claim, the RO sent him 
a VCAA letter in November 2001 informing him of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
letter informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  Later, an April 
2004 SOC explained the basis for the RO's action, and the SOC 
provided him with an additional 60-day period to submit more 
evidence.

After the Board's January 2005 remand as to service 
connection for both knees, the RO sent the veteran a letter 
that month providing further VCAA notice.  The Board finds 
that the overall content of the letters provided to the 
veteran complied with requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  Subsequently, the April 2006 rating decision granted 
service connection for the right knee disability, and an SSOC 
was issued in June 2006 as to the still denied left knee 
condition.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board notes that the June 2006 SSOC contained the 
Dingess information.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including arthritis, when manifested to a 
compensable degree within the initial post-service year.  38 
C.F.R. §§ 3.307, 3.309(a). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
recently.  The intended effect of this amendment is to 
conform VA regulations to the Allen decision, supra. 71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

III.  Factual Background and Analysis

The veteran's service medical records (SMRs) show that in 
September 1986 he complained of a three-month history of 
bilateral knee pain with cutting or acceleration during 
running.  In September 1987 the veteran underwent an 
arthroscopy of the right knee.  The SMRs do not show 
treatment for the left knee.

The veteran underwent an arthroscopy on his left knee in 1991 
after experiencing catching, giving way, and intermittent 
swelling.  At a May 2001 VA medical center (VAMC) orthopedic 
evaluation it was noted that the surgery alleviated the 
symptoms but that they returned over time.  The veteran said 
that both his knees tended to swell with activity.  Physical 
examination revealed no joint effusion, bilateral 
patellofemoral crepitation, and a full range of motion with 
the collateral and cruciate ligaments intact.  X-rays showed 
bilateral moderate posttraumatic osteoarthritis, marginal 
osteophytes, and strongly suggested osteochondritis dissecans 
of the medial femoral condyle of the left knee.  The veteran 
was advised to moderate his activities and take Tylenol.

At a July 2002 VA compensation and pension examination the 
veteran said that he would get flare-ups of his knee pain 
after prolonged standing and walking and that he treated 
himself with a heating pad and ibuprofen.  Upon examination 
the veteran had crepitation on range of motion of the left 
knee and pain beyond 120 degrees of flexion.  He was 
diagnosed with early degenerative joint disease.

In April 2004 the veteran wrote on his VA Form 9 that his 
bilateral patellofemoral syndrome was getting worse.  The 
veteran testified in November 2004 that after his active 
service his knees bothered him when he moved around.  He said 
that up until 2001 he had private treatment for his knees and 
that in 2001 he realized that he would no longer be able to 
play sports as a result of his knees.  The veteran further 
testified that he was currently having difficulties with his 
knees, and that he could not squat.  He took ibuprofen and 
occasionally used a cane.

The veteran had a VA compensation and pension examination in 
June 2006 at which his claims file and medical records were 
reviewed by N.-C.T., M.D.  The veteran reported that the pain 
in his knees was chronic, with the right worse than the left.  
He rated the pain as usually being a seven out of ten in 
intensity and said it was aggravated by cold, rain, standing 
for more than one hour, walking longer than ten to 15 
minutes, and climbing up and down stairs.  The veteran had 
difficulty kneeling and could not play basketball or 
racquetball.  He was able to perform activities of daily 
living, wore a Neoprene brace on the right knee during the 
day, and did not use an assistive device.  Upon examination 
the veteran was only able to half squat on the right because 
of pain.  X-rays showed degenerative changes in both knees, 
much more marked on the right.  Dr. T. opined that there was 
no history of injury to the left knee in the military and 
that it is not likely that the degenerative arthritis of the 
left knee is associated with military service.

The veteran's VA treatment records show that in 2006 and 2007 
he was treated for his right knee, including injections, but 
not for the left.  Bilateral knee X-rays from October 2006 
showed no significant joint space narrowing on the left side 
with mild bony spurring in the lateral compartment and 
involving the patella.  At an October 2006 primary care 
appointment the veteran complained of bilateral knee pain, 
and the veteran described symptoms that were worse on the 
right side.  The physician's notes from a November 2006 
orthopedic consultation for the right knee do not contain any 
mention of the left knee.

Upon careful review of the evidence of record, the Board 
finds that service connection for a left knee disorder has 
not been established.  There is no indication in the SMRs 
that this condition was present in service.  While the record 
shows that the veteran developed a left knee disorder after 
his active service, the preponderance of the evidence is 
against its being causally related to service.  

In addition, although we recognize the sincerity of the 
arguments advanced by the veteran that his left knee disorder 
is secondary to his right knee disorder, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical causation or 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, a knee 
disability requires specialized training for a determination 
as to its diagnosis and causation, and is therefore not 
susceptible of lay opinion as to those questions.  The Board 
finds that there is no competent and probative medical 
evidence indicating that the veteran's left knee disorder is 
causally related to his service-connected right knee 
disability.

In summary, the preponderance of the evidence is against the 
veteran's claim for service connection for a left knee 
disorder, including as secondary to his service-connected 
right knee disorder.




ORDER

Entitlement to service connection for a left knee disorder, 
including as secondary to a right knee disorder, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


